                                  1 James B. Ball (#007339)
                                    Ball, Santin & McLeran, PLC
                                  2 2999 N. 44th Street, Suite 500
                                    Phoenix, Arizona 85018
                                  3 (602) 840-1400
                                    ball@bsmplc.com
                                  4 Attorney for Daimler Trust

                                  5
                                                           UNITED STATES BANKRUPTCY COURT
                                  6
                                                               FOR THE DISTRICT OF ARIZONA
                                  7
                                      In re:                                       Chapter 7
                                  8
                                      Raymond R. Cavallo,                          No. 2:21-bk-01164-MCW
                                  9
                                                 Debtor.
                                 10 Daimler Trust,
2999 N. 44TH STREET, SUITE 500
 BALL, SANTIN & MCLERAN, PLC

   PHOENIX, ARIZONA 85018




                                 11                  Movant,                       MOTION FOR RELIEF FROM THE
                                      vs.                                          AUTOMATIC STAY
         (602) 840-1400




                                 12
                                    Raymond R. Cavallo, Debtor, and
                                 13 Roger W. Brown, Trustee,
                                                                                   Re: 2019 Mercedes-Benz CLA250C
                                 14                  Respondents.

                                 15            Daimler Trust, a creditor herein, hereby moves that this court enter an Order

                                 16 granting it Relief from the Automatic Stay of 11 U.S.C. Section 362(a) to permit it to

                                 17 exercise its rights under an automobile lease agreement entered into with the Debtor. The

                                 18 bases of the Daimler Trust motion are set forth in the memorandum attached hereto.

                                 19                  DATED this 9th day of March, 2021.

                                 20                                            Ball, Santin & McLeran, PLC

                                 21                                            By/s/ James B. Ball #007339
                                                                                 James B. Ball
                                 22                                              2999 N. 44th Street, Suite 500
                                                                                 Phoenix, Arizona 85018
                                 23                                              Attorney for Daimler Trust
                         Case 2:21-bk-01164-MCW              Doc 16 Filed 03/09/21 Entered 03/09/21 17:41:31      Desc
                                                             Main Document    Page 1 of 3
                                  1                                      MEMORANDUM

                                  2         On February 17, 2021, Debtor commenced the above-captioned Chapter 7 case.

                                  3 Roger W. Brownis the trustee of the Debtor's bankruptcy estate.

                                  4         Debtor is presently obligated to Daimler Trust in the amount of $40,367.21 (the

                                  5 “Debt”) representing unpaid lease payments and the residual due value of the Leased

                                  6 Property. Daimler Trust has an ownership interest in the following described property:

                                  7                2019 Mercedes-Benz CLA250C

                                  8                VIN: WDDSJ4EB2KN752303 (the “Leased Property”).

                                  9         The Debt is evidenced by a Motor Vehicle Lease Agreement (the "Agreement"),

                                 10 executed by Debtor on June 15, 2019, a copy of which is attached hereto as Exhibit "A".
2999 N. 44TH STREET, SUITE 500
 BALL, SANTIN & MCLERAN, PLC

   PHOENIX, ARIZONA 85018




                                 11 Daimler Trust’s ownership interest in the Leased Property is evidenced by the certificate
         (602) 840-1400




                                 12 of title attached as Exhibit "B".

                                 13         The Agreement has been in default since December 15, 2020.

                                 14         The Debtor has no ownership interest in the Leased Property. Accordingly, there is

                                 15 no equity in the property for the Debtor or the Debtor's estate. As such, Daimler Trust is

                                 16 entitled to stay relief pursuant to 11 U.S.C. Section 362(d)(2).

                                 17         Daimler Trust requests that the court enter an order relieving it from the automatic

                                 18 stay of 11 U.S.C. Section 362(a) as to the Debtor and the bankruptcy estate, with respect

                                 19 to the Leased Property, and allowing Daimler Trust to exercise its rights under the

                                 20 agreement. A copy of the Order is attached as Exhibit “C”.

                                 21         Daimler Trust further requests that the court allow it to file an amended proof of

                                 22 claim for any deficiency balance within 30 days of disposition of the Leased Property or

                                 23 by the claims bar date, whichever is later.
                         Case 2:21-bk-01164-MCW             Doc 16 Filed 03/09/21
                                                                              - 2 - Entered 03/09/21 17:41:31        Desc
                                                            Main Document    Page 2 of 3
                                  1               DATED this 9th day of March 2021.

                                  2                                        Ball, Santin & McLeran, PLC

                                  3
                                                                           By/s/ James B. Ball #007339
                                  4                                          James B. Ball
                                                                             2999 N. 44th Street, Suite 500
                                  5                                          Phoenix, Arizona 85018
                                                                             Attorney for Daimler Trust
                                  6
                                    Efiled the 9th day of March, 2021.
                                  7 COPIES of the foregoing mailed
                                    the 10th day of March 2021, to:
                                  8
                                    Raymond R. Cavallo
                                  9 2707 West Via Bona Fortuna
                                    Phoenix, Az 85086
                                 10 Debtor
2999 N. 44TH STREET, SUITE 500
 BALL, SANTIN & MCLERAN, PLC

   PHOENIX, ARIZONA 85018




                                 11 Thomas Adams McAvity
                                    Phoenix Fresh Start Bankruptcy Attorneys
         (602) 840-1400




                                 12 4131 Main Street
                                    Skokie, IL 60076-2780
                                 13 Attorney for Debtor

                                 14 Roger W. Brown
                                    P.O. Box 32967
                                 15 Phoenix, AZ 85064-2967
                                    Trustee
                                 16
                                              /s/ Erin O’Brien
                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23
                         Case 2:21-bk-01164-MCW           Doc 16 Filed 03/09/21
                                                                            - 3 - Entered 03/09/21 17:41:31   Desc
                                                          Main Document    Page 3 of 3
